Citation Nr: 0633600	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  91-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active service from July 1978 to July 1980. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied waiver of recovery of 
the loan guaranty indebtedness essentially on the grounds of 
bad faith.  The case was remanded by the Board in June 1992, 
for readjudication of the waiver claim, and in June 1997 and 
March 1998, in part, to obtain the VA home loan file.

In a May 2001 decision, the Board determined that appellant's 
actions with respect to his loan guaranty debt did not 
constitute bad faith, fraud, or misrepresentation.  At that 
time, the Board remanded the issue of entitlement to waiver 
of recovery of the loan guaranty indebtedness based on the 
standard of equity and good conscience to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.  There was a default on the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness of $9,010.77.

2.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

3.  VA was not at fault in the creation of the indebtedness.

4.  The recovery of the indebtedness did not nullify the 
objective for which benefits were intended, and the veteran 
would have been unjustly enriched if the benefits were not 
recovered, since failure to make restitution would have 
resulted in unfair gain to the veteran.

5.  The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

6.  There is no financial hardship in this case.



CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.964(a) (2006).

2.  Recovery of $9,010.77 of loan guaranty indebtedness was 
not against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.964, 1.965(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver claims.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Nevertheless, in a January 2001 letter, the RO advised the 
veteran of the new duty-to-assist provisions and their effect 
on his claim.

II.	Factual Background

In October 1983, appellant obtained a VA loan on property 
located in McKeesport, Pennsylvania, in the amount of 
$20,000.00.  According to the Mortgage Note, principle and 
interest payments were $229.09 per month.  The first payment 
was due on December 1, 1983.  He was a postal service mail 
handler.

Nearly three years later, the veteran first defaulted on the 
loan.  An initial notice of default from the Lender, dated on 
April 1, 1986, noted that the first uncured default was on 
February 1, 1986; that appellant was in the process of filing 
for Chapter 7 bankruptcy; that he attributed the default to 
having a "consolidation of bills" loan (from the same Lender 
as his VA loan); and that he promised to make a mortgage 
payment later that month.  During the remainder of that year, 
although a payment plan was established and certain mortgage 
payments were received by the Lender, the mortgage payments 
remained delinquent, that the appellant attributed to being 
overextended with bills including a second mortgage.

Although in April 1987, a Notice of Intention to Foreclose on 
appellant's VA loan property was prepared, the veteran then 
brought this account current in June 1987 and, by July 1987, 
the loan was no longer delinquent.  Thus, that incident of 
default was resolved.  

However, approximately one year later, the veteran again 
defaulted on the loan.  A notice of default dated in July 
1988 noted that the first uncured default was in April 1988.  
Later that year, in December 1988, appellant contacted VA and 
claimed that the mortgage payment delinquency was due, in 
part, to a change in jobs, in that he was now working as an 
insurance/financial investment representative for an 
insurance company solely on a commission basis.  He said he 
would bring the account current by January 1989.

In April 1989, a Notice of Intention to Foreclose on 
appellant's VA loan property was prepared and a foreclosure 
sale on the property was scheduled for October 1989.  The 
veteran contacted VA in September 1989, stating that he 
earned a net salary of $3,000-$4,000 per month and had a 
total of $8,000 to remit to the Lender to cure the account.  
He filed Chapter 13 bankruptcy late in September 1989 that 
postponed the planned foreclosure sale. 

In a September 1989 Financial Status Report (VA Form 4-5655) 
the veteran showed that his monthly income exceeded his 
monthly expenses by $700.

In December 1989, the bankruptcy case was dismissed for 
appellant's failure to appear at a creditors meeting and 
nonpayment on plan.  The Sheriff's Sale was rescheduled for 
April 1990.  Thereafter, in March 1990, appellant reported to 
the Lender that he was seeking reinstatement to his former 
postal service job and offered to make a $3,000 payment to 
postpone the foreclosure proceedings. 

In a March 1990 VA Form 4-5655, the veteran showed that his 
monthly income exceeded his monthly expenses by $930.

The Lender agreed to postpone said foreclosure proceedings 
after a repayment plan was created by VA in which appellant 
would make mortgage payments of $2,000 in April, $1,000 in 
May, and $2,000 in July 1990.  Although appellant submitted 
that initial April 1990 payment, he failed to adhere to the 
rest of that repayment plan.  However, in May 1990, appellant 
reported to VA that he was reinstated in his postal service 
job starting in early June 1990 and would receive his first 
paycheck later that month.

The property was sold at a Sheriff's Sale on July 2, 1990 and 
conveyed to VA that month by sheriff's deed on July 17, 1990.  
The property was sold for an amount less than the outstanding 
principal, interest, and foreclosure costs.  VA paid its loan 
guaranty amount to the Lender, and the guaranty amount of $ 
9,010.77 was ultimately charged to the appellant.  
Thereafter, in August 1990, the veteran was told to vacate 
the property that VA legally owned.  He expressed interest in 
repurchasing said property.  He was told that the sales price 
for the property would be $29,000 plus property taxes.  He 
submitted a completed Financial Status Report in September 
1990 in which he reported that he and his wife's combined 
gross income was $2,760.  He was advised that his offer was 
rejected due to his credit.  He continued to occupy the 
property adversely.  The matter was referred to an attorney 
for eviction, and the veteran made another verbal offer to 
repurchase the property.  However, after being advised that, 
in order to repurchase, a $4,000 down payment was required, 
appellant offered a lesser amount, and the repurchase offer 
was terminated.  An eviction proceeding was undertaken after 
appellant remained in adverse possession of said property.

In December 1990, appellant requested a waiver of recovery of 
loan guaranty indebtedness.  Also in December 1990, the 
veteran submitted a Request for Details of Expenses (VA Form 
21-8049) indicating that his monthly expenses were $1,600 and 
that he paid $325 in child support. 

In a March 1991 letter, the RO requested that the veteran 
complete a VA Form 4-5655 and return it.  He did not respond 
to the RO's request.

In April 1991, the Committee denied waiver of recovery of the 
loan guaranty indebtedness essentially on the grounds of bad 
faith (and a September 1992 Committee decision affirmed that 
denial).  The Committee's decision determined that appellant 
did not commit fraud or misrepresentation in connection with 
the default and foreclosure of the subject property.

In appellant's August 1991 Substantive Appeal, it was 
divulged that he initially defaulted on the loan in question 
because "I became overextended and I was on a tight 
budget.... I resigned the Post Office [job] Feb. 12, 1988, to 
pursue a business opportunity that would pay more income.... 
My income from the insurance sales came in very 
sporadically.... I returned to the Post Office June 2, 1990. 
I requested to buy back the house from the VA on Aug. 23, 
1990."

Pursuant to the Board's June 1997 and March 1998 remands, the 
Committee/RO requested that the appellant complete and submit 
an updated VA Form 4-5655 and supply any additional 
supporting documentation regarding employment status, income, 
and expenses.  The veteran did not respond and did not 
provide any updated Financial Status Report information.  
Then, pursuant to the Board's May 2001 remand, in an April 
2003 letter, the Committee/RO again requested that he submit 
an updated VA Form 4-5655, with any additional supporting 
documentation regarding his current employment status, 
income, and expenses.  The RO enclosed a postage paid self-
addressed envelope and requested that the veteran return the 
completed form as soon as possible.  The RO also enclosed a 
copy of the Board's May 2001 remand that was returned because 
of an undeliverable address.  The veteran did not respond to 
the RO's April 2003 letter and did not submit any updated 
Financial Information.  

According to a March 2006 memorandum in the file, telephone 
contact between the RO and the Debt Management Center 
personnel revealed that the veteran's debt was liquated by 
withholding of VA benefits as of May 1, 2002.

III.	Legal Analysis

Any indebtedness of a veteran or the veteran's spouse shall 
be waived only when the following factors are determined to 
exist: (1) following default, there was a loss of the 
property which constituted security for the loan guaranteed, 
insured or made under Chapter 37 of this title; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would not be against equity and good conscience.  An 
application for waiver shall be made within one year after 
the date on which the debtor receives, by Certified Mail- 
Return Receipt Requested, written notice from VA of the 
indebtedness.  If written notice is sent by other means, then 
there is no time limit for filing a request for waiver of the 
indebtedness. 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.

In this case, there is no indication in the record that the 
veteran was sent notice of his VA indebtedness by Certified 
Mail-Return Receipt Requested, so his request for waiver was 
timely received.

There was a loss after default of the property which 
constituted security for the loan.  Further, in May 2001, the 
Board determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part with respect to the 
creation of the overpayment.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
waiver is not precluded pursuant to 38 U.S.C.A. § 5302(c).  
In order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302 and 38 C.F.R. §§ 1.964, 1.965(a).

38 C.F.R. § 1.965 provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board finds that 
there was only fault on the part of the veteran.  There was a 
default on the loan.  VA played no role in the veteran 
missing any payments. The Board sympathizes with the 
veteran's statements.  However, it was his responsibility to 
make current monthly installments payments on his loan.  
Although he said he changed jobs, and may have tried to make 
arrangements to repay his debt, the fact remains that monthly 
loan payments were missed that initiated the foreclosure 
actions.  VA was not responsible for the veteran's missing 
his payments, as had been agreed upon, by him.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
had a loan guaranteed through VA for property.  He was 
obligated and responsible to make monthly payments.  He 
missed payments.  Thus, he failed to pay on his loan as 
agreed upon.  He was responsible for every monthly 
installment payment.  As such, collection did not defeat the 
purpose of the benefit and failure to collect would have 
caused unjust enrichment to the debtor.  There is no 
indication that the veteran changed position to his detriment 
in reliance upon a granted VA benefit.

The Board has also considered financial hardship in this 
case.  The debt has already been repaid for several years, 
according to the March 2006 report from the Debt Management 
Center.  The record does not show that financial hardship was 
endured during the repayment of the debt or that the veteran 
was deprived of the basic necessities.  As the veteran has 
not responded to the Board's three specific requests (in June 
1997, March 1998, and May 2001) for an updated financial 
report, his current financial status is unknown, and it is 
unclear if the veteran's income exceeds his debts and or if 
he has some liquid assets.  Nevertheless, the Board must 
emphasize for the veteran that the Court has held that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board cannot find financial hardship.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
was against equity and good conscience.


ORDER

A waiver of the recovery of loan guaranty indebtedness in the 
amount of $9,010.77 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


